 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MONDO SHANE KAI VALDEZ,

 9                              Petitioner,                CASE NO. 3:21-cv-05325-RSM-BAT

10           v.                                            ORDER REFERRING THE CASE
                                                           TO THE NINTH CIRCUIT AND
11   ERIC JACKSON,                                         CLOSING CASE

12                              Respondent.

13          The Court has reviewed the Report and Recommendation of the Honorable Brian A.

14   Tsuchida, United States Magistrate Judge, and the remaining record, and ORDERS:

15          (1)     The Court ADOPTS the Report and Recommendation.

16          (2)     The present habeas petition is second or successive and is referred to the Court of

17   Appeals for the Ninth Circuit.

18          (3)     The Clerk shall close the case and provide a copy of this Order to the parties.

19          Dated this 1st day of June, 2021.

20

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE



     ORDER REFERRING THE CASE TO THE
     NINTH CIRCUIT AND CLOSING CASE - 1
